The appellee insists, upon rehearing, that the charge mentioned in assignment of error No. 4, upon which the case was reversed, was not insisted upon as error in appellant's brief. It is true this charge was not specifically mentioned by the appellant in brief, but the principle involved therein was presented by propositions with authorities cited, and they were argued and insisted upon. Ala. Fuel  Iron Co. v. Williams,207 Ala. 99, 91 So. 879.
It is also suggested that the court will not reverse the trial court for giving a charge which has misleading tendencies. This is also true, but this charge, as will be noted from the original opinion, is more than merely misleading, as it is involved, confusing, and is in effect equivalent to the general affirmative charge for the plaintiff, in view of the undisputed evidence in the case.
The application for rehearing is denied.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.